DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 7 September 2022, claims 1, 3, 11, and 13 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1 and 11 are presented in independent form.

The previously raised 112(b), indefiniteness, rejection of claims 4 and 14 is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.
The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.











Response to Arguments
Applicant’s arguments filed 7 September 2022 with respect to the rejection of claims 4 and 14 under 35 U.S.C. 112(b), indefiniteness have been fully considered but are not persuasive.
The amendments overcome the previously 112(b), indefiniteness issue but raise new issues. A new ground(s) of rejection has been issued for the reasons set forth in the 112(b) rejection below.

Applicant’s arguments filed 7 September 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s arguments filed 7 September 2022 with respect to the rejection of the claims under 35 U.S.C. 101 (see Remarks, p. 11-15) have been fully considered but are not persuasive.
Applicant emphasizes the use of the server knowledge graph constructed in the server, with the device knowledge graph being constructed in the device (see Remarks, p. 11-13).
However, the claims themselves do not entirely reflect where these graphs are constructed, at the most stating that a server generates the graph. However, there are no limitations describing the device constructing the device knowledge graph (and limitations cannot be imported from the Specification into the claims).
Rather, the claims simply recite generating the graphs from obtained data. Thus, even with the limitation that the server generates the server knowledge graph in the server, are nothing more than an attempt to limit the claims to a particular technological environment—i.e., implementation via computers.
Additionally, the fact that data may be derived from data collected in the device, or that insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result. Therefore, Applicant’s arguments are not directed to the claims themselves, and thus are not persuasive.
Applicant’s argument that the claims do not fit into the categories of the human mind, e.g., via the server and device of [FIG. 1] of the application (see Remarks, p. 14) is moot, as Applicant’s claims do not mention the device itself (other than the device providing information, which is nothing more than an insignificant field-of-use limitation, since it only describes where the information was collected from). There is no “nexus” between the server and the device in the context of the knowledge graphs.
Applicant’s argument that the human mind cannot practice the device features of claim 1 is unpersuasive, as the role of the device is simply to collect and transmit information.
Obtaining information (from the log history) is an insignificant extra-solution activity, and that a device is used for doing so is nothing more than an attempt to limit the claims to a particular technological field. Lastly, such steps recite the well-understood, routine, and conventional activity of receiving and transmitting information. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Thus, Applicant’s arguments that the claims are similar to analyzing network packets, which cannot be performed directly by a human, are not persuasive for the same reasons as above.
Additionally, in the present claims, however, the fact that “graphs” are used does not change the abstract nature of the claims. For example, in Specification, [0111], a user may repeatedly perform an activity of going to exercise after an activity of watching YouTube. An observer of the user would be conditioned to make the same prediction, e.g., the observer, having seen the user watch YouTube or start up a songlist on Spotify, can predict that upon seeing either of these two activities, the user is about to exercise (i.e., the device knowledge graph).
Similarly, an observer can determine from other user behaviors, e.g., having observed other users watch YouTube or start up a songlist on Spotify, can make the same prediction for this user (i.e., the pattern knowledge graph), and associate the user with pre-existing behaviors of other users.
Thus, the fact that a knowledge graph is used or that a server performs such steps, are nothing more than attempts to limit the claims to a particular technological field—i.e., namely, implementation via computers.


Applicant’s arguments filed 7 September 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant’s argument that “the real-time log event of Bird includes information on attacks occurring outside the system, whereas the log history information of the present application includes information on how a user uses a device included in the system” (see Remarks, p. 16; similar arguments made on Remarks, p. 17) is unpersuasive.
It is unclear from Applicant’s Remarks what is considered “outside” versus “included in” a system. Applicant’s claims do not recite any sort of specific situational position of the device relative to the server; at most, the user utilizes the device and certain activities are recorded on the device. In this situation then, Applicant’s device also exists outside of the system.
With regards to Bird, Bird discloses monitoring system activity, network activity, and user activity, i.e., devices being monitored within the disclosed system; thus, it cannot be ascertained how Bird and the claimed invention distinguish with regards to this element of being “outside” the system versus “included in” the system.
Lastly, it is a moot issue where the device is located, as the claimed invention and Bird pertain to collecting information about user activities or entities in a network, and generating behavioral/pattern knowledge graphs from such collected information. Such steps would have been performed the same regardless of where the device was located relative to the system (i.e., the focus of the claims is on the generation of the knowledge graphs, not on the collection of the information itself, other than to provide context that the information is collected when the user utilizes the device).
Applicant’s argument that “Exemplary embodiments provide an effect of providing an optimized service to a user of a device (function recommendation), Bird fails to disclose any feature of reflecting the characteristics of the user of the device (packet capture appliance). Optimized service to a user is not present in Bird” (see Remarks, p. 16-17) is unpersuasive, as Applicant is arguing that Bird does not disclose limitations that are not present in independent claim 1. Thus, Applicant’s arguments are moot.
Applicant’s argument that Bird does not disclose a particular association between a device and a user (see Remarks, p. 17-18), is unpersuasive.
Bird discloses that the user activities, i.e., via a device that is networked with the system, are being collected. See, e.g., Bird, [0061], where contextual information represented by activity nodes include user activity, and that offense context may include device event details (Bird, [0073]); a user may be an offending entity (Bird, [0061]); see Bird, [0058], where offense details include offense type, source and destination IP addresses and user names. Thus, Bird discloses that devices may be associated with users as claimed (e.g., due to the fact that user names may be associated with activity contexts; and that user activities may be collected and analyzed).
Applicant’s argument that the information in the graphs is functional and deserves patentable weight (see Remarks, p. 18) has been fully considered but is moot, as Bird was found to disclose user activities within the system/network and the nonfunctional aspect has been accordingly removed.
Applicant’s argument that Bird and the claimed invention are distinct in that they are directed to solving different problems, and the different purposes lead to differences in effects as seen in the knowledge graphs that were generated (see Remarks, p. 18) is unpersuasive.
Although Bird applies to a different context than the claimed invention, the focus of the claims is on the generation of knowledge graphs. Both the claimed invention and Bird pertain to observing behavioral patterns, representing such behavioral patterns in a knowledge graph, and updating the knowledge graph accordingly as new information is collected. Therefore, the claimed invention does not distinguish over the prior art.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a/the processor configured to execute the one or more instructions to:” in claims 11-20

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite that the pattern knowledge graph is generated in this particular order: user of the device performs a specific behavior → connect the entity associated with the specific behavior to the entity associated with the specific context → generate pattern knowledge graph.
However, Claims 4 and 14 recite generating the pattern knowledge graph based on “the determined association relationship” (i.e., the edges of the graph), rather than based on “the entity associated with the behavior and the entity associated with the context” (i.e., the nodes of the graph).
Thus, it is unclear the order of the steps between Claims 3 and 13 compared to Claims 4 and 14. It appears that the pattern knowledge graph should be based on both the determined association relationship (i.e., edges) and the entities associated with behavior and context (i.e., nodes); however, Claims 4 and 14, based on the claim language, can also be construed as generating the pattern knowledge graph by replacing one type of graph element (i.e., the nodes) with another type of graph element (i.e., the edges). Therefore, it is unclear what is precisely being claimed.
As an example, Applicant can amend Claims 4 and 14 to be, e.g., “wherein generating the pattern knowledge graph is further based on the determined association relationship”, or some other equivalent language to indicate that the pattern knowledge graph is based on those elements listed in Claims 3 and 13 (i.e., the entity associated with the behavior and the entity associated with the context) and the determined association relationship.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claims 1 and 11 recite a mental task or process of generating a device knowledge graph based on log history information; generating a pattern knowledge graph associated with a behavior pattern of a user of the device based on first entities in the device knowledge graph and a relationship between the first entities; adding the pattern knowledge graph to the device knowledge graph (which updates the device knowledge graph); and updating a server knowledge graph based on the pattern knowledge graph. Such limitations encompass steps that can be performed in the human mind,1,2 in particular a person would be able to perform in the mind the steps of drawing a device knowledge graph with nodes and edges to represent the log history information, drawing a pattern knowledge graph with nodes and edges corresponding to user behavior patterns based on entities in the device knowledge graph and a relationship between the entities, adding the pattern knowledge graph to the device knowledge graph, and updating a server knowledge graph based on the pattern knowledge graph.
	Alternatively, an observer of a user may be conditioned to make predictions about that user. For example, the observer, having seen the user repeatedly perform an activity of going to exercise after watching YouTube or starting up a songlist on Spotify, the observer may make the prediction that the user is about to exercise. Similarly, an observer can determine from other user behaviors, e.g., having observed other users watch YouTube or start up a songlist on Spotify, can make the same prediction for this user (i.e., the pattern knowledge graph), and associate the user with pre-existing behaviors of other users.

	The dependent claims recite steps that can also literally be performed in the human mind by, e.g., having a person look at a knowledge graph to make the various identifications/determinations of certain entities. Additionally, some of the following limitations can be literally drawn by a person with pencil and paper:
Dependent claims 2 and 12 recite a mental task or process of generating the device knowledge graph by connecting at least one of the second entities in the server knowledge graph to the knowledge data based on a relationship between the second entities in the server knowledge graph and the knowledge data.
Dependent claims 3 and 13 recite a mental task or process of identifying, from the device knowledge graph, an entity associated with a behavior of the user and an entity associated with a context of the user (which also encompasses an observation, evaluation, judgment, and opinion, which falls under the “Mental Processes” grouping of abstract ideas); and generating the pattern knowledge graph associated with the behavior pattern of the user based on the entity associated with the behavior, the entity associated with the context, and a relationship between the entity associated with the behavior and the entity associated with the context.
Dependent claims 4 and 14 recite a mental task or process of determining an association relationship between the entity associated with the context and the entity associated with the behavior (which also encompasses an observation, evaluation, judgment, and opinion, which falls under the “Mental Processes” grouping of abstract ideas); and generating the pattern knowledge graph based on the determined association relationship. 
	Dependent claims 5-6 and 15-16 recite a mental task or process of selecting at least one entity to which the pattern knowledge graph is to be connected, from among the first entities in the device knowledge graph (claims 5 and 15) or server knowledge graph (claims 6 and 16) (note that these steps also encompass an observation, evaluation, judgment, and opinion, which falls under the “Mental Processes” grouping of abstract ideas); and connecting the pattern knowledge graph to the selected at least one entity.
	Dependent claims 7 and 17 recite a mental task or process of determining a function to be provided to the user by using context data; and subsequently providing a content recommendation to the user based on the updated device knowledge graph (which also encompasses an observation, evaluation, judgment, and opinion, which falls under the “Mental Processes” grouping of abstract ideas) when the function is executed.
	Dependent claims 8 and 18 recite a mental task or process of determining content recommendation to be provided to the user, and the determining of the content recommendation comprises: determining a first recommended content based on the obtained context data indicating the current context of the user and the server knowledge graph; confirming a presence or absence of the pattern knowledge graph; and selecting a recommended content based on a result of the confirming. These encompass an observation, evaluation, judgment, and opinion, which falls under the “Mental Processes” grouping of abstract ideas.
	Dependent claims 9 and 19 recite a mental task or process of wherein the determining of the content recommendation comprises: when it is confirmed that the pattern knowledge graph is present, determining a second recommended content based on the obtained context data indicating the current context of the user and the updated device knowledge graph, and selecting at least one of the first recommended content or the second recommended content; and when it is confirmed that the pattern knowledge graph is not present, selecting the first recommended content as the content recommendation. These encompass an observation, evaluation, judgment, and opinion, which falls under the “Mental Processes” grouping of abstract ideas.
	Dependent claims 10 and 20 recite a mental task or process of determining of the first recommended content comprises determining the first recommended content based on a degree of association between the server knowledge graph and the obtained context data indicating the current context, and the determining of the second recommended content comprises determining the second recommended content based on the degree of association between the updated device knowledge graph and the obtained context data indicating the current context. These encompass an observation, evaluation, judgment, and opinion, which falls under the “Mental Processes” grouping of abstract ideas.
Additionally, the claims cover performance of the limitation in the mind but for the recitation of generic computer components. Accordingly, the claims recite an abstract idea. Accordingly, the claims recite an abstract idea.
	
	The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components, which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	Independent claims 1 and 11 recite obtaining log history information about an operation of the device. This is nothing more than an insignificant pre-solution activity of receiving/collecting data.
	Furthermore, independent claims 1 and 11 recite updating the device knowledge graph and server knowledge graph. These are nothing more than insignificant extra-solution activities, which do not describe how—by what particular process or structure—the updating of the graphs are accomplished by a computer. Additionally, that the updating is based on the pattern knowledge graph is nothing more than an attempt to limit the claims to a particular field-of-use, describing the context rather than a particular manner of achieving the result.
	Additionally, having knowledge graphs store specific types of information, or that the log history information includes certain types of data, are nothing more than an attempt to limit the claims to a particular field-of-use, describing the context rather than a particular manner of achieving the result.
	Additionally, the fact that knowledge graphs are utilized throughout the claims do not amount to significantly more, as they do nothing more than attempt to slightly narrow the claims to generic computing structures without integrating the claimed steps into any particular operation with or on such knowledge graphs. In a similar vein, dependent claims 2 and 12 attempt to narrow the independent claims by reciting the generation of knowledge data is done by inputting the log history information to a knowledge graph generation model. All of these features simply provide minimal narrowing of what are still abstract concepts, and are nothing more than attempts to link the claims to a particular technological field—namely, implementation via computers.3
	Dependent claims 7 and 17 recite obtaining context data indicating a current context of the device. This is nothing more than insignificant pre-solution activities of receiving/collecting data.
The claims further recite executing the determined function by providing a content recommendation to the user based on the updated device knowledge graph. 
Firstly, executing a determined function is nothing more than mere instructions to apply the judicial exception of determining a function to be provided to the user based on various factors (the obtained context data and pattern knowledge graph in the updated device knowledge graph).
Secondly, attempting to narrow the type of executed function to the step of providing a content recommendation to the user based on the updated knowledge graph, is nothing more than an attempt to limit the claims to a particular field-of-use, describing the context rather than a particular manner of achieving the result.
Lastly, even the step of providing a content recommendation to the user based on the updated knowledge graph is nothing more than an insignificant post-solution activity, which is a tangential or nominal addition to the claim that is unrelated to how any of the steps of the independent claims were carried out (e.g., the generating of the various knowledge graphs, or how the function was determined to be provided to a user.
	Dependent claims 8-10 and 18-20 recite slightly narrower embodiments of dependent claims 7 and 17, but do nothing more than recite a series of steps at a high level of generality, and not a particular means for achieving those steps. They do not move the claims outside the abstract realm.

The claims do not contain additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of memories, media, computer-executable instructions, processors, etc., amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Independent claims 1 and 11 and dependent claims 7 and 17 recite insignificant extra-solution activities of collecting/obtaining data, and providing the results of the analysis to a user (claims 7 and 17 only). These are nothing more than well-understood, routine, and conventional activities. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). See also “Presenting offers and gathering statistics” with regards to the providing content recommendations step).
 Independent claims 1 and 11 further recite updating the device knowledge graph and server knowledge graph. These are also well-understood, routine, and conventional activities. See MPEP 2106.05(d)(II) (“Electronic recordkeeping” or “Storing and retrieving information in memory” with regards to the updating steps).

Even when viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception.
The claims recite the steps at a high level of generality and not a specific means for performing those functions4, and encompass mental tasks/processes. Additionally, much of the limitations found in the dependent claims do nothing more than simply combine a series of individually abstract concepts together into an ordered combination, which does not make the claims and their additional elements any less abstract when taken together. See RecogniCorp, LLC v. Nintendo Co., Ltd. (Fed. Cir. 2017) at p. 8: “Adding one abstract idea…to another abstract idea…does not make the claim non-abstract….”
Even with the additional elements, the claim limitations fail to restrict any particular manner by which the goal is accomplished. The additional elements are primarily directed to insignificant field-of-use limitations (e.g., the type of data that is involved, without stating how data might be particularly utilized by the claimed invention to arrive at the recited results/goals); attempts to limit the claims to a particular technological field, i.e., implementation via computers by reciting the use of knowledge graphs that are updated, a knowledge graph generation model is used, or functions are executed; and insignificant extra-solution activities of collecting/obtaining data, updating data in the knowledge graphs, and providing content recommendations to users.
None of these additional elements, therefore, when taken separately or in combination, further limit how—by what particular technical process or structure—the system operates to generate or update any of the graphs, or implement any of the determination and identification steps. Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.


Prior Art
	Claims 8-10 and 18-20 would be allowable over the prior art of record if the 35 U.S.C. 101 rejection was overcome. No prior art rejection is hereby presented, as no prior art was found to teach, suggest, or otherwise render obvious the limitations of claims 8 and 18 (and by virtue of dependency, claims 9-10 and 19-20).

	





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (“Bird”) (US 2018/0048661 A1), in view of Sohangir et al. (“Sohangir”) (US 2013/0218687 A1).
	Regarding claim 1: Bird teaches A method of a device for generating a knowledge graph, the method comprising:
	obtaining log history information about an operation of the device (Bird, [0041], where the packet capture appliances provide real-time log event data5 and network flow data to the distributed database for analysis and security intelligence);
	generating a device knowledge graph based on the log history information (Bird, [0049-0050], where an initial offense context graph is built comprising a set of nodes and edges, with an edge representing a relationship between a pair of nodes in the set. At least one of the set of nodes in the offense context graph is a root node representing an offending entity that is determined as a cause of the offense. See Bird, [0057], where in general, the offense context graph 600 depicts various data including log events and flows);
	generating a pattern knowledge graph associated with a behavior pattern of a user of the device based on first entities in the device knowledge graph and a relationship between the first entities (Bird, [0049-0050], [0053], and [0061], where observables associated with one or more activity nodes (i.e., “based on first entities associated with a behavior pattern of [an entity of a device]”) are identified in an initial offense graph (i.e., “device knowledge graph”), and used to locate observables in the knowledge graph to generate one or more sub-graphs (i.e., “pattern knowledge graph”). See Bird, [0061], where contextual information represented by activity nodes include user activity (i.e., “a user of the device”)); [and]
	updating the device knowledge graph by adding the pattern knowledge graph to the device knowledge graph (Bird, [0050], where the one or more sub-graphs are merged with the initial context offense graph to generate a refined context offense graph); and
… wherein the log history information includes data indicating the operation of the device, and the data indicating the operation of the device is collected in the device as the user uses the device (Bird, [0046] and [FIG. 3], where the system of [FIG. 3], e.g., a SIEM system, includes a distributed database 306 for storing real-time log event and network flow data, the log events and flows relating to an offense having an offending entity, e.g., user, as a root (see Bird, [0049-0050] and [0061] above) (i.e., “indicating the operation of the device”)).
Although Bird does not appear to explicitly state that the log history information includes the data indicating the operation of the device is collected in the device as the user uses the device, Bird discloses in [0061] that contextual information represented by activity nodes include network activity, user activity, system activity, etc., and that offense context may include activities, device event details, etc. (Bird, [0073]). Therefore, one of ordinary skill in the art would have been suggested by Bird’s disclosure to include such information as part of the log history information with the motivation of providing a comprehensive context for follow-on deep investigation and analysis, which helps an analyst comprehend an offense more thoroughly and faster by prioritizing parts of the graph to be investigated first (Bird, [0073]).
		Bird does not appear to explicitly teach updating a server knowledge graph generated by a server, based on the pattern knowledge graph.
	Sohangir teaches updating a server knowledge graph generated by a server, based on the pattern knowledge graph (Sohangir, [0068], where based on a user’s interaction with recommendations (i.e., “pattern”), the system may update a user’s interest graph and/or user’s characteristic graph. Additionally, the system may analyze the user’s interactions with the user account and/or a website (i.e., “pattern”) and update the concept graph (i.e., “server knowledge graph”) responsively to the analysis. See Sohangir, [0041], where the system 103 gathers up-to-date data from multiple data sources, and/or a concept graph information source communicatively coupled to the web 280. A statistical analyzer runs statistical analysis on the data contents of the web 280 received from the web crawler 281 to create a concept graph 283. See Bird, [0050], with regards to a sub-graph (i.e., “pattern knowledge graph”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bird and Sohangir (hereinafter “Bird as modified”) with the motivation of relating a plurality of key words and concepts to one another (Sohangir, [0018]), and refine such concepts based on user interactions (a type of feedback, which may increase accuracy of connections between concepts).

	Regarding claim 2: Bird as modified teaches The method of claim 1, wherein the generating of the device knowledge graph comprises:
	generating knowledge data by inputting the log history information to a knowledge graph generation model (Bird, [0057], where the generated offense context graph (i.e., “knowledge data”) depicts events and intelligence related to an offense, including log events and flows. Note that in Bird, [0049], an initial offense graph was built based on offense type and extracted context data about the offense, which is a preferably automated process (implying some sort of model for generating/building such knowledge graphs, i.e., implying a “knowledge graph generation model” for performing such tasks)); and
	generating the device knowledge graph by connecting at least one of second entities in the server knowledge graph to the knowledge data based on a relationship between the second entities in the server knowledge graph and the knowledge data (Bird, [0050], where the knowledge graph is explored by locating observables (i.e., “knowledge data”) (identified in the initial offense graph) (i.e., the initial offense graph corresponding to “generat[ed] knowledge data [from a] knowledge graph generation model”). Based on the located observables and their connections being associated with one or more known malicious entities as represented in the knowledge graph, one or more subgraphs of the knowledge graph are then generated. A subgraph typically has a hypothesis (about the offense) associated therewith. A refined offense context graph is created by merging the initial offense context graph (i.e., “knowledge data”), one or more sub-graphs derived from the exploration of the knowledge graph (i.e., the knowledge graph corresponding to the “server knowledge graph”, and thus this disclosure corresponds to the limitation “by connecting at least one of second entities in the server knowledge graph to the knowledge data”—i.e., the initial offense context graph—“based on a relationship between the second entities in the server knowledge graph and the knowledge data”)). 

	Regarding claim 3: Bird as modified teaches The method of claim 1, wherein the generating of the pattern knowledge graph comprises:
	identifying, from the device knowledge graph, an entity associated with a behavior of the user and an entity associated with a context of the user; and generating the pattern knowledge graph associated with the behavior pattern of the user based on the entity associated with the behavior and the entity associated with the context (Bird, [0049-0050], [0053] and [0061], where an offense context graph includes one or more activity nodes representing contextual information such as network activity, user activity, etc. (i.e., “entity associated with the context”), each of the one or more activity nodes (i.e., “the entity associated with the context”) having associated data representing an observable, i.e., evidence (i.e., “the entity associated with the behavior”). Based on the observables (i.e., “entity associated with the behavior”) identified in the initial offense graph, the observables are located in the knowledge graph (note that observables are implicitly identified via association with the activity nodes, since each of the activity nodes have associated data representing an observable; therefore, identifying observables in the initial offense graph comprises both “the entity associated with the behavior” and “the entity associated with the context”). Based on the located observables (and implicitly, the associated activity nodes, i.e., “a relationship between the entity associated with the behavior and the entity associated with the context”) and their connections being associated with one or more known malicious entities as represented in the knowledge graph, one or more subgraphs (i.e., “pattern knowledge graph”) of the knowledge graph as then generated. See Bird, [0061], where an offending entity may be a user (i.e., “behavior pattern of the user”)),
wherein, when the user of the device performs a specific behavior by using the device in a specific context, the entity associated with the specific behavior is connected to the entity associated with the specific context (see Bird above with regards to “the entity associated with the specific behavior is connected to the entity associated with the specific context”).
Because Bird discloses associating the offending entity, e.g., a user (Bird, [0061]) with a particular context, e.g., correlating local context to further identify potential causal relationships among events (see, e.g., Bird, [0062-0063]), this indicates that when the malicious entity, i.e., user, performs certain events, these will associate the malicious entity behavior with that particular context).
Although Bird does not appear to explicitly state that the observables (i.e., “entity associated with the behavior”) are represented as nodes within the initial offense graph, one of ordinary skill in the art would have found it obvious to modify Bird such that the observables (i.e., “entity associated with the behavior”) is modeled as a separate node in the graph with the motivation of reducing graph information redundancy (e.g., rather than having X nodes having the same observable Y repeated X*Y times, X nodes can point to a single Y entity node, thereby representing the observable Y as a pointer which requires less space, and less redundant information overall).

	Regarding claim 4: Bird as modified teaches The method of claim 3, wherein the generating of the pattern knowledge graph further comprises:
	determining an association relationship between the entity associated with the context and the entity associated with the behavior; and generating the pattern knowledge graph based on the determined association relationship (Bird, [0050], where based on the located observables and their connections being associated with one or more known malicious entities as represented in the knowledge graph (i.e., “determining an association relationship between the entity associated with the behavior and the entity associated with the context”), one or more subgraphs (i.e., “pattern knowledge graph”) of the knowledge graph as then generated).

	Regarding claim 5: Bird as modified teaches The method of claim 1, wherein the updating of the device knowledge graph comprises:
	selecting at least one entity to which the pattern knowledge graph is to be connected, from among the first entities in the device knowledge graph; and connecting the pattern knowledge graph to the selected at least one entity (Bird, [0050], where a refined offense context graph (i.e., “device knowledge graph”) is created by merging the initial context graph and one or more sub-graphs (i.e., “pattern knowledge graph”) derived from the knowledge graph exploration. Note that the step of “merging” implies that the sub-graph (i.e., “pattern knowledge graph”) selects and ultimately is connected to at least one entity of the initial context graph (hence the “merging”)). 

	Regarding claim 6: Bird as modified teaches The method of claim 1, wherein the updating of the server knowledge graph comprises:
	selecting at least one entity to which the pattern knowledge graph is to be connected, from among the second entities in the server knowledge graph; and connecting the pattern knowledge graph to the selected at least one entity (Sohangir, [0068], where the system may analyze the user’s interactions with the user account and/or a website (i.e., “pattern”) and update the concept graph (i.e., “server knowledge graph”) responsively to the analysis. See Bird, [0050], where a refined offense context graph is created by merging the initial context graph and one or more sub-graphs (i.e., “pattern knowledge graph”) derived from the knowledge graph exploration. Note that the step of “merging” implies that the sub-graph (i.e., “pattern knowledge graph”) selects and ultimately is connected to at least one entity of the initial context graph (hence the “merging”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bird and Sohangir by extending Bird’s sub-graph (i.e., “pattern knowledge graph”) merging to include Sohangir’s concept graph with the motivation of representing the patterns as a graph for faster processing (e.g., instead of converting the user’s behavioral patterns to a graph, the user’s behavioral patterns are already represented as a graph, and thus can be more easily mapped onto the concept graph due to having similar data structure forms).

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that Bird teaches A device for providing content based on a knowledge graph, the device comprising: a communication interface; a memory storing one or more instructions; and a processor configured to execute the one or more instructions to [implement the claimed steps] (Bird, [0029-0032], where the data processing system 200 is an example of a computer in which computer-usable program code or instructions implementing the processes may be located. The data processing system 200 includes communications fabric 202, providing communications between processor unit 204, memory 206, persistent storage 208, and communications unit 210, the communications unit 210 providing for communications with other data processing systems. The processor unit 204 executes instructions for software loaded into memory).

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (“Bird”) (US 2018/0048661 A1), in view of Sohangir et al. (“Sohangir”) (US 2013/0218687 A1), in further view of Mohammed et al. (“Mohammed”) (US 2014/0025660 A1).
	Regarding claim 7: Bird as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising: obtaining context data indicating a current context of the device; determining a function to be provided to the user by using the obtained context data and the pattern knowledge graph in the updated device knowledge graph; and executing the determined function, wherein the executing the determined function includes providing a content recommendation to the user based on the updated device knowledge graph.
	Mohammed teaches obtaining context data indicating a current context of the device; determining a function to be provided to the user by using the obtained context data and the pattern knowledge graph in the updated device knowledge graph; and executing the determined function, wherein the executing the determined function includes providing a content recommendation to the user based on the updated device knowledge graph (Mohammed, [0100], where content items (i.e., “content recommendation”) may be provided to a user based on information included in the personal ontology graph, e.g., user behaviors (i.e., “pattern knowledge graph”) and user interests (i.e., “context data”, since user interests may have been inferred based on a context (Mohammed, [0114] and [0120]))).
	Although Mohammed does not appear to explicitly state that the user interests pertain to a current context, one of ordinary skill in the art would have found it obvious to modify Mohammed in order to provide content relating to a user’s current context with the motivation of providing relevant/related advertisements/contents that would be most applicable to a user in that point in time, thereby increasing the chances of the user finding the content relevant or clicking on the advertisement (thus increasing chances of monetary gain).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bird as modified and Mohammed. Bird discloses in [0073-0075] that the disclosed steps enables efficient mining of contexts (e.g., activities, device event details, rules and categories, etc.) in addition to enhanced data mining for extracting contextual data related to an event, where certain (corrective) actions may be taken based on an analysis of the graph. Therefore, one of ordinary skill in the art would have been suggested to have incorporated Mohammed’s content recommendation feature with that of Bird as modified and Mohammed with the motivation of understanding users and their needs, interests, wants, and characteristics (Sohangir, [0002-0003]), and reflecting that by presenting relevant content to them. 

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
4 October 2022


    
        
            
        
            
    

    
        1 See, e.g., Benson, 409 U.S. at 67, 65 (noting that the claimed “conversion of [binary-coded decimal] numbers to pure binary numerals can be done mentally,” i.e., “as a person would do it by head and hand”).
        2 See also, e.g., Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139 (Fed. Cir. 2016) (holding that claims to the mental process of “translating a functional description of a logic circuit into a hardware component description of the logic circuit” are directed to an abstract idea because the claim “read on an individual performing the claimed steps mentally or with pencil and paper”).
        3 See, e.g., BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) at p. 8-9 (“We have consistently held, however, that claims are not saved from abstraction merely because they recite components more specific than a generic computer”, citing Content Extraction (“we observed that a limitation requiring part of the claimed method to be performed on a scanner merely limited the abstract idea to a particular technological environment”) and therefore the recited database structure in BSG Tech “similarly provides a generic environment in which the claimed method is performed….the recitation of a database structure slightly more detailed than a generic database does not save the asserted claims at step one”).
        4 See, e.g., Electric Power Group, slip op. at 2 (“At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea”)
        5 See Zhao et al. US Patent Publication No. 2017/0220663 A1 at [0002-0003], where “log event data” refers to logs that track system activity and events.